Citation Nr: 0931403	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-24 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Service connection for bilateral hearing loss.

2.	Service connection for hypertension, to include as 
secondary to service-connected neurosis, anxiety type, and 
post-traumatic stress disorder (PTSD).

3.	Service connection for sleep apnea, to include as 
secondary to service-connected neurosis, anxiety type, and 
PTSD.

4.	Service connection for erectile dysfunction (ED), to 
include as secondary to service-connected neurosis, anxiety 
type, and PTSD.

5.	Service connection for gastro-esophageal reflux disease 
(GERD), to include as secondary to service-connected 
neurosis, anxiety type, and PTSD.   

6.	Service connection for muscle damage as a residual of a 
gunshot wound.  

7.	Evaluation of thoracic, paraspinal muscle strain, 
currently rated as 20 percent disabling.  

8.	Evaluation of tender scar, left side of the back, to 
include limitation of motion of the left shoulder, currently 
rated as 10 percent disabling.  

9.	Evaluation of a scar, right side of the back to include 
limitation of motion of the right shoulder, currently rated 
as 10 percent disabling.  

10.	Evaluation of a headache 
disorder, currently rated as 10 percent disabling.  

11.	Entitlement to an effective 
date earlier than April 3, 2006, for the increase in 
evaluation to 50 percent, for the Veteran's service-connected 
neurosis, anxiety type, and PTSD.   

12.	Entitlement to a total 
disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1969 to July 1970.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.     

The issues of service connection for muscle and GERD 
disorders, and the claim for a TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The Veteran's current hearing loss is not related to 
service. 

2.	The Veteran's hypertension is not related to service, or 
to his service-connected psychiatric disorders.  

3.	The Veteran's sleep apnea is not related to service, or to 
his service-connected psychiatric disorders.  

4.	The Veteran's erectile dysfunction is not related to 
service, or to his service-connected psychiatric disorders.  

5.	The Veteran has at least 80 degrees forward flexion in his 
thoracolumbar spine.   

6.	The medical evidence of record does not indicate that the 
Veteran's service-connected scar on the left back is at least 
77 square cm. in size, or causes compensable limitation of 
function.  

7.	The medical evidence of record does not indicate that the 
Veteran's service-connected scar on the right back is at 
least 77 square cm. in size, or causes compensable limitation 
of function.  

8.	The Veteran's headache disorder does not cause prostrating 
headaches.  

9.	The Veteran filed his claim for increase for a psychiatric 
disorder on April 3, 2006.

10.	No evidence of record indicates a worsening of the 
Veteran's service-connected psychiatric disorder in the year 
prior to his April 3, 2006 claim.  


CONCLUSIONS OF LAW

1.	The Veteran's hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2008).  

2.	The Veteran's hypertension was not incurred in or 
aggravated by active service, may not be presumed related to 
service, and is not related to another service-connected 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).  

3.	The Veteran's sleep apnea was not incurred in or 
aggravated by active service, and is not related to another 
service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).  

4.	The Veteran's erectile dysfunction was not incurred in or 
aggravated by active service, and is not related to another 
service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).  

5.	The criteria for a rating in excess of 20 percent, for the 
Veteran's service-connected thoracic muscle strain, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Codes 5235-5243 (2008). 

6.	The criteria for a rating in excess of 10 percent, for the 
Veteran's service-connected scar on the left back, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2008).    

7.	The criteria for a rating in excess of 10 percent, for the 
Veteran's service-connected scar on the right back, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2008).    

8.	The criteria for a rating in excess of 10 percent, for the 
Veteran's service-connected headaches, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2008).    

9.	The criteria for an effective date prior to April 3, 2006, 
for the assignment of a 50 percent evaluation for the 
Veteran's service-connected psychiatric disorder, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.102, 3.157, 3.400, 4.130 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has appealed several issues to the Board.  In the 
interest of clarity, the Board will initially discuss whether 
his claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the Veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA dated between October 2006 and July 2008.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
Veteran of the elements comprising his claims and of the 
evidence needed to substantiate the claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  VA requested from the 
Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA advised the 
Veteran of the respective duties of the VA and of the Veteran 
in obtaining evidence needed to substantiate his claims.  

The Board notes a deficiency with VCAA notification, however.  
VA provided full notification to the Veteran after the 
initial adjudications of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
Following full notice, VA readjudicated the Veteran's claims 
in Supplemental Statements of the Case (SSOC) dated in August 
2007, and June and November 2008.  These readjudications 
comply with the remedial actions outlined in Mayfield.  See 
Mayfield, 444 F.3d 1328.  As such, the Board finds the late 
notice in this matter to be harmless error.            

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the Veteran the 
opportunity to appear before multiple hearings to voice his 
contentions.  And VA provided the Veteran with compensation 
examinations for the claims decided here.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Service Connection

The Veteran claims service connection for several disorders.  
He maintains that he incurred hearing loss as a result of 
acoustic trauma experienced during combat.  And he maintains 
that he incurred hypertension, sleep apnea, and erectile 
dysfunction during service, or alternatively, as a result of 
his service-connected psychiatric disorder.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  When a Veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  

Hearing Loss:

In assessing the Veteran's service connection claim, the 
Board must first determine whether the Veteran has a hearing 
disability under VA regulations.  Hearing disabilities are 
determined for VA purposes using criteria provided under 38 
C.F.R. § 3.385 (2008).  Thereunder, a hearing disability will 
be determined where any of the following threshold measures 
has been found:  where the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; where the auditory threshold for at 
least three of the frequencies is 26 decibels or greater; or 
where speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  Id.         

In this matter, the Board finds that the Veteran does have 
current bilateral hearing loss.  A July 2006 VA audiology 
examination showed, in each ear, auditory thresholds higher 
than 40 decibels (from 3000 to 4000 Hertz), and showed speech 
recognition scores below 94 percent (i.e., 88 percent for 
each ear).  38 C.F.R. § 3.385.  As such, the evidence shows 
that the Veteran has a current hearing loss disorder.  Pond, 
12 Vet. App. at 346.    

As to whether this hearing loss relates to service, the Board 
must also consider 38 U.S.C.A. § 1154, as the record 
indicates that the Veteran may have been exposed to acoustic 
trauma during his documented combat service.  

38 U.S.C.A. § 1154(b) specifically provides that in the case 
of Veterans of combat, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  

Hence, if VA determines that the Veteran's service comprised 
combat with the enemy, and that his hearing loss plausibly 
relates to such experience, then the Veteran's lay testimony 
or statements regarding his claimed injuries are accepted as 
conclusive evidence of their occurrence, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d).  

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the Veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  The fact that the Veteran may have served 
in a "combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Moreover, a 
general statement in the Veteran's service personnel records 
that he participated in a particular operation or campaign 
would not, in itself, establish that he engaged in combat 
with the enemy because the terms "operation" and 
"campaign" encompass both combat and non-combat activities.  
Id. Whether or not a Veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
If VA determines that the Veteran did not engage in combat 
with the enemy, the favorable presumption under 38 U.S.C.A. § 
1154(b) will not apply.    

In this case, the Board finds that the evidence clearly 
documents that the Veteran served in combat.  His Form DD-214 
shows that he received a Purple Heart Medal and Combat 
Infantryman Badge for his service.  As such, the Board will 
presume under 38 U.S.C.A. § 1154 that the Veteran experienced 
acoustic trauma to his ears during service. 

Nevertheless, to grant service connection here, the record 
must still contain medical nexus evidence connecting the 
Veteran's current hearing loss to his in-service exposure to 
acoustic trauma.  See Dalton v. Nicholson, 21 Vet. App. 23, 
31 (2007) (38 U.S.C.A. § 1154, which reduces evidentiary 
burden for combat Veterans with respect to evidence of in-
service incurrence of an injury, is not equivalent to a 
statutory presumption that the claimed disorder is service 
connected).  In this matter, the only medical evidence 
addressing the issue of nexus is squarely against the 
Veteran's claim.  In the July 2006 VA audiology examination 
report, the examiner found the Veteran's hearing loss likely 
unrelated to service.  In support, the examiner noted that 
the Veteran's separation examination report was negative for 
a hearing loss disorder, and stated that if a permanent 
hearing loss disorder were incurred in service, it would have 
been evidenced in that examination.  

The objective evidence of record supports the VA examiner's 
opinion.  The Veteran's service treatment records - to 
include the June 1970 separation reports of medical 
examination and history - are negative for a hearing 
disorder.  The July 2006 VA report is the earliest medical 
evidence of record of a hearing disability, and is dated over 
36 years following service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be evidence against 
a claim of service connection).  And the Veteran did not file 
a claim for service connection for hearing loss until March 
2006, over 35 years following service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  

Based on the totality of this evidence, the Board finds the 
preponderance of the evidence against the assertion that the 
Veteran's hearing loss is causally related to service.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  The benefit-of-the-doubt rule does not apply 
therefore and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension, Sleep Apnea, Erectile Dysfunction:

The Veteran claims service connection for hypertension, sleep 
apnea, and erectile dysfunction.  He maintains that he 
incurred these disorders during service, and secondarily, 
incurred these disorders as a result of his service-connected 
neurosis, anxiety type, and PTSD.  He also indicates in his 
April 2006 claim that certain of these disorders may relate 
to herbicide exposure in Vietnam.  

The medical evidence of record shows that the Veteran 
currently has these disorders.  VA compensation examination 
reports of record, dated in January 2008, October 2007, July 
2007, January 2007, and July 2006 provide diagnoses of these 
disorders, as do private medical records dated in the mid 
2000s.   

Whether any of these current disorders relates to service 
will be addressed by the Board below, under the separate 
theories of entitlement proffered by the Veteran.  

	Presumptive Service Connection Under 38 C.F.R. §§ 3.307, 
3.309

Certain disorders, to include hypertension, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. § (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Board finds presumptive service connection under these 
provisions unwarranted.  The evidence of record does not 
indicate that the Veteran had a hypertension disorder within 
the first year of his discharge from service (i.e., prior to 
July 1971).  Indeed, the earliest evidence of record of 
hypertension is found in VA medical records dated over 30 
years following service.  

Moreover, the Board notes that the Veteran's other disorders 
- sleep apnea, erectile dysfunction, hearing loss - are not 
listed under 38 C.F.R. §§ 3.307, 3.309.  

As such, presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.309 is unwarranted in this matter.  

Presumptive Service Connection under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.309(e)

As the Veteran has alleged that his disorders may have been 
caused by Agent Orange exposure in Vietnam, the Board has 
also reviewed the presumptive service connection provisions 
under 38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. § 3.309(e) 
(2008).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  If a Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

In this matter, the Veteran's service in Vietnam in the late 
1960s is documented in the record.  However, service 
connection would be unwarranted under these provisions as 
none of the disorders subject to the claims here - i.e., 
hypertension, sleep apnea, erectile dysfunction, hearing loss 
- is listed thereunder.  

As such, presumptive service connection under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e) is unwarranted in this 
matter.  

	Direct Service Connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

As indicated earlier, the record demonstrates that the 
Veteran has hypertension, sleep apnea, and erectile 
dysfunction.  But the Board finds direct service connection 
unwarranted here because the evidence of record does not 
indicate that the Veteran incurred any of these disorder 
during service.  The Veteran's service treatment records, to 
include the June 1970 separation reports of medical 
examination and history are negative for these disorders.  VA 
medical examination reports of record dated in 1970, 1971, 
1983, and 1984 are negative for these disorders.  The 
earliest evidence of record of any of these disorders is 
found in VA medical evidence dated in the 2000s, over 30 
years following service.  See Maxson, supra.  And the Veteran 
did not claim service connection for his disorders until 
March 2006, over 35 years following service.  See Shaw, 
supra.
 
Based on this evidence, a finding of direct service 
connection would be unwarranted here.  See 38 C.F.R. § 3.303; 
Pond, 12 Vet. App. at 346.  



	Secondary Service Connection under 38 C.F.R. § 3.310

The Veteran claims that his hypertension, sleep apnea, and 
erectile dysfunction is related to his service-connected 
neurosis, anxiety type, and PTSD.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The evidence demonstrates that the Veteran has these 
disorders, and that he has been service-connected for 
neurosis, anxiety type, and PTSD.  But the preponderance of 
the evidence indicates that the Veteran's psychiatric 
disorder does not relate to his hypertension, sleep apnea, or 
erectile dysfunction. 

In two uncontested VA compensation examination reports of 
record, the Veteran's contentions that his disorders relate 
to his PTSD are disputed.  In a January 2007 VA report, the 
examiner stated that hypertension was not secondary to the 
Veteran's psychiatric disorder.  The examiner also indicated 
that no evidence of record showed that the Veteran's PTSD 
aggravated his hypertension.  

In a January 2008 VA report, the examiner stated that the 
Veteran's erectile dysfunction was caused by his vascular 
disease.  He stated that the Veteran's erectile dysfunction, 
and his diagnosed sleep apnea, was likely unrelated to PTSD.  
Rather, the examiner attributed the ED to a progressive 
physiologic cause.  And the examiner attributed the Veteran's 
sleep disturbances not to PTSD, but to "a primary diagnosis 
of obstructive sleep apnea which was objectively diagnosed by 
way of polysomnogram."  The examiner stated that the apnea 
was caused by upper airway resistance that is unrelated to 
PTSD.   

Based on this evidence, a finding of secondary service 
connection would be unwarranted here.  See 38 C.F.R. § 3.303; 
Pond, 12 Vet. App. at 346.  
 
In sum, the Board finds service connection unwarranted here 
for hypertension, sleep apnea, or ED, on either a 
presumptive, direct, or secondary basis.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).  

As the preponderance of the evidence is against the Veteran's 
service connection claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

III.  The Merits to the Claims for Increased Rating

The Veteran claims increased ratings for several service-
connected disorders such as a thoracic muscle strain rated as 
20 percent disabling, a scar to his left back rated as 10 
percent disabling, a scar to his right back also rated as 10 
percent disabling, and a headache disorder rated as 10 
percent disabling.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

Thoracic Muscle Strain: 

The Veteran filed an original claim for service connection 
for a back disorder in April 2006.  In July 2006, the RO 
granted service connection for a thoracic muscle strain, and 
assigned a 20 percent rating.  The Veteran appealed the 
rating, and argued that a higher rating was warranted here.  
In this matter, the Board will evaluate the medical evidence 
to determine whether a higher rating has been warranted at 
any time during the appeal period (i.e., from April 3, 2006).  
See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases 
where the original rating assigned is appealed, consideration 
must be given to whether a higher rating is warranted at any 
point during the pendency of the claim).  See also 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Disabilities of the back are rated under the General Rating 
Formula for Diseases and Injuries of the Spine of 38 C.F.R. 
§ 4.71a.  Under this provision, ratings of 10, 20, 30, 40, 
50, 60, and 100 percent are authorized for such disorders as 
vertebra fracture and residuals, ankylosis, limitation of 
motion, and intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a.  There is no evidence of record, or claims, for 
vertebra fracture, ankylosis, or intervertebral disc 
syndrome.  The record does however indicate limitation of 
motion associated with the thoracic muscular strain.  
Therefore, the Board will address those criteria under the 
rating code that apply to thoracic limitation of motion.  

As the Veteran has already been assigned a 20 percent 
disability evaluation for his thoracic spine disorder, the 
Board will limit its increased rating analysis to those 
relevant provisions of the Rating Schedule that provide for a 
higher disability evaluation.  Given this, and the nature of 
the disability, the higher rating that could be available to 
the Veteran is 40 percent, which is warranted for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008).  

The relevant medical evidence here consists of VA and private 
medical records, and the July 2006, October 2007, and January 
2008 VA reports.  The July 2006 and October 2007 VA examiners 
noted forward flexion of 0 to 80 degrees, posterior extension 
of 0 to 35 degrees, and lateral flexion and rotation of 0 to 
35 degrees.  These examiners also noted mild pain commencing 
on forward flexion at 30 degrees.  The January 2008 examiner 
noted flexion of 0 to 90 degrees with pain beginning at 80 
degrees, extension of 0 to 30 degrees, bilateral lateral 
bending of 0 to 30 degrees, and bilateral rotation of 0 to 30 
degrees.  The Board notes that neither examiner noted 
neurological disorders, or muscle loss or atrophy.   

Hence, there is no medical evidence of record indicating that 
forward flexion of the Veteran's thoracolumbar spine is 
limited to 30 degrees or less.  In fact, the medical evidence 
indicates forward flexion of significantly more than 30 
degrees.  See 38 C.F.R. 4.71a.  A rating in excess of 20 
percent is therefore unwarranted here based on the criteria 
pertaining to thoracic spine disorders.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008).  

Scars:

The Veteran's scars have been service connected since an 
October 1970 rating decision, and each has been rated as 10 
percent disabling since a May 1983 rating decision.  In 
December 2007, the Veteran filed a claim seeking ratings in 
excess of 10 percent for these disorders.  In the March 2008 
rating decision on appeal, the RO denied the Veteran's 
claims.  In this matter, the Board will evaluate the medical 
evidence to determine whether an increased rating has been 
warranted at any time during the appeal period, to include 
the one-year period prior to the Veteran's claims in December 
2007.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings).  See also 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Disabilities of the skin are rated under 38 C.F.R. § 4.118.  
Diagnostic Codes 7800 through 7805 address scars.  Diagnostic 
Codes 7800, 7802, 7803, and 7804 are inapplicable here: 
Diagnostic Code (DC) 7800 compensates scars of the head, 
face, or neck - the Veteran has scars on his back; and DCs 
7802, 7803, and 7804, which address superficial scars, 
unstable scars, and painful scars, respectively, do not 
authorize a rating in excess of the 10 percent the Veteran 
has already received for each scar.  

Diagnostic Codes 7801 and 7805 are applicable here, however.  

Diagnostic Code 7801 compensates scars not on the head, face, 
or neck that are deep or that cause limited motion.  This 
provision provides for a 20 percent evaluation where the 
affected area(s) exceeds 12 square inches (77 sq cm.), a 30 
percent for an affected area(s) exceeding 72 square inches 
(465 sq cm.), and 40 percent for an affected area(s) 
exceeding 144 square inches (929 sq cm.).    

Under DC 7805, the schedule directs VA to rate the scar at 
issue for limitation of function of the affected part, which 
in this matter would be the Veteran's shoulders.  See 
38 C.F.R. § 4.118.  Shoulder disorders are rated under 
38 C.F.R. § 4.71a.  Diagnostic Code 5201 addresses limitation 
of motion.  This provision authorizes a 40 percent rating 
(major extremity) for limitation of 25 degrees to the side of 
the body, and 30 percent for such limitation for a minor 
extremity.  Diagnostic Code 5201 authorizes a 30 percent 
evaluation for limitation of the major joint to midway 
between the side and the shoulder level, or 20 percent for 
such limitation in the minor extremity.  And DC 5201 
authorizes a 20 percent evaluation for limitation to shoulder 
level for either extremity.  38 C.F.R. § 4.71a, DC 5201.    

The relevant evidence of record consists of VA and private 
treatment records, and of VA compensation examination reports 
dated in July 2006, October 2007, and January 2008.  

The July 2006 VA examiner indicated review of the claims 
file.  He noted the left back scar at 9 cm and the right side 
scar at 16 cm.  The examiner characterized the scars as 
superficial.  The examiner noted no muscle loss or atrophy.  
The examiner indicated no neurological symptoms.  The October 
2007 examiner indicated review of the claims file.  This 
examiner described the scars as well healed, and noted the 
right scar as 16 cm. with the left scar as 9 cm.  The 
examiner noted no objective findings of pain, weakness, 
excess fatigability, incoordination, lack of endurance, or 
loss of range of motion with repetitive use.  The January 
2008 examiner indicated review of the claims file as well.  
This examiner indicated the Veteran's scars were well healed, 
and measured at 9.75 cm. on the right side, and 16.75 cm. on 
the left side.  This examiner indicated no underlying tissue 
loss, or depression.  The examiner indicated no adherence of 
the scars to underlying tissue.  The examiner noted no 
elevation of the scar or keloid formation.  He indicated no 
breakdown of the scars.  And he indicated the scars were 
minimally tender to palpation.  

The January 2008 examiner indicated that the Veteran denied 
any problems with his shoulder joints, but did indicate some 
stretching and pulling sensation to the scars on abduction 
and forward elevation.  The examiner indicated that the scars 
caused difficulty reaching.  Nevertheless, the Veteran 
indicated no limitation to his shoulders when working.  The 
examiner's range of motion testing of the shoulders indicated 
bilateral forward elevation of 0-180 degrees with pulling at 
130 degrees, bilateral abduction of 0 to 180 degrees with 
pulling at 140 degrees, bilateral external rotation of 0 to 
90 degrees, and bilateral internal rotation of 0 to 90 
degrees with pulling beginning at 85 degrees.  The examiner 
expressly stated that "there is no functional loss or loss 
of range of motion to any joint due to the scar although as 
noted in the joint exam there is some stretching and pulling 
within the range of motion of the shoulder joints."  He 
further indicated "full range of motion" despite the 
reported pulling and mild tenderness. 

Finally, the January 2008 examiner noted no objective 
findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance, or loss in range of motion 
with repetitive use.  

Based on this medical evidence, the Board finds a rating in 
excess of 10 percent unwarranted for either scar - the 
evidence does not indicate that either of the Veteran's scars 
exceeds 77 square cm.  So, under DC 7802, a rating of 20 
percent would not be warranted here.  And the evidence shows 
that the Veteran has full range of motion in his arms and 
shoulders, to 180 degrees, well beyond his shoulder level, 
even considering the pulling sensation in his scars noted at 
130 degrees forward elevation, and 140 degrees abduction.  
So, under DC 5201, a rating of 20 percent is not warranted 
here.  See 38 C.F.R. §§ 4.71a, 4.118, DCs 5201, 7800-7805.  

Headaches: 

The Veteran filed an original service connection claim for 
headaches in April 2006.  In an August 2007 rating decision, 
the RO granted service connection for this disorder, and 
awarded a 10 percent rating.  The Veteran appealed the 
assigned rating.  In this decision, the Board will evaluate 
the medical evidence to determine whether a higher rating has 
been warranted at any time during the appeal period (i.e., 
from April 3, 2006).  See Fenderson, supra.    

Headache disorders are rated under DC 8100 of 38 C.F.R. 
§ 4.124a, which addresses migraines.  This provision 
authorizes 10, 30, and 50 percent ratings.  A 30 percent 
rating is warranted for characteristic prostrating attacks 
averaging one in 2 months over the last several months.  A 50 
percent rating is warranted with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.    

The relevant medical evidence here consists of VA and private 
medical records, and the January 2007, October 2007, and 
January 2008 VA reports.

The January 2007 examiner noted the Veteran's report that, 
prior to using medication, he experienced headaches every 
morning.  The Veteran indicated a worsening with anxiety and 
ringing in his ears.  But he indicated that he does not 
experience "prostrate type headaches."  He indicated that, 
one or two times a month, the headaches slow him down, but do 
not interfere with his daily activities or his job.  And the 
Board notes that the October 2007 and January 2008 VA reports 
do not indicate a worsening of the headaches.  

As the record does not indicate that the Veteran experiences 
prostrating attacks, an increased rating is not warranted for 
headaches under DC 8100 of 38 C.F.R. § 4.124a.      

The Board also finds unwarranted any additional increase in 
this matter based on an extraschedular basis or on 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Though the Veteran has expressed pain on motion 
with his thoracic strain, the Rating Schedule accounts for 
his mild limitations.  Moreover, the record indicates that 
the Veteran is mobile despite his mild pain which commences 
at 30 degrees flexion.  Indeed, the January 2008 examiner 
noted mild increase of pain without additional weakness, 
excess fatigability, incoordination, lack of endurance, or 
additional loss in range of motion with repetitive use.  

Furthermore, there is no medical evidence of record that the 
Veteran's disabilities cause marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitate any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  38 C.F.R. § 
3.321(b)(1) (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In summary, the Board finds increased ratings unwarranted for 
the Veteran's service-connected skin, thoracic back, and 
headache disorders.  As the preponderance of the evidence is 
against the Veteran's claims, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  The Merits of the Claim to an Earlier Effective Date

In an October 1970 rating decision, VA granted service 
connection for neurosis, anxiety type.  A 10 percent 
evaluation was assigned for the disorder.  

In April 2006, the Veteran claimed service connection for 
PTSD.  In the July 2006 rating decision on appeal, the RO 
granted service connection for PTSD and, after combining that 
disorder with the service-connected neurosis, anxiety type, 
awarded a 50 percent evaluation, effective April 3, 2006.  
The Veteran does not appeal the service connection finding or 
the assigned rating.  The Veteran does appeal, however, the 
assigned effective date for the increased rating to 50 
percent.      

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o); cf. 38 C.F.R. § 3.157.        

In this matter, the Veteran's claim was received on April 3, 
2006.  As his claim has been construed as a claim for 
increase - his previously service-connected psychiatric 
disorder has been combined with his newly service-connected 
PTSD - the Board must look beyond the basic rule under 
38 C.F.R. § 3.400, which states that the effective date of a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  Other 
provisions direct VA to inquire whether evidence of record 
dated in the year prior to the claim for increase indicates 
that an increase would have been warranted prior to the 
actual claim.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(o).  So the Board has reviewed the evidence of 
record, seeking evidence that would support the assignment of 
a higher rating for the Veteran's psychiatric disorder from 
as early as April 3, 2005.  The Board has in particular 
looked at VA treatment record dated from that date.  

The Board finds an earlier effective date unwarranted here, 
however.  The evidence of record does not indicate that the 
Veteran experienced symptomatology in the year prior to his 
claim, such that would warrant a rating in excess of 10 
percent in that prior period.  Indeed, the records do not 
detail any symtomatology that is addressed in the DCs under 
which the Veteran has been rated.  See 38 C.F.R. § 4.130.  

As such, an earlier effective date for the increase to 50 
percent for service-connected neurosis, anxiety type, and 
PTSD, is not warranted here.  

The Board has closely reviewed and considered the Veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the lay statements alone are insufficient to prove 
the Veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

ORDER

1.	Service connection for bilateral hearing loss is denied.  

2.	Service connection for hypertension, to include as 
secondary to service-connected neurosis, anxiety type, and 
PTSD, is denied.  

3.	Service connection for sleep apnea, to include as 
secondary to service-connected neurosis, anxiety type, and 
PTSD, is denied.  

4.	Service connection for erectile dysfunction, to include as 
secondary to service-connected neurosis, anxiety type, and 
PTSD, is denied.  

5.	Entitlement to an increased rating for a thoracic 
paraspinal muscle strain is denied.    

6.	Entitlement to an increased rating for a tender scar, left 
side of the back, to include limitation of motion of the left 
shoulder, is denied.    

7.	Entitlement to an increased rating for a scar, right side 
of the back to include limitation of motion of the right 
shoulder, is denied.    

8.	Entitlement to an increased rating for a headache disorder 
is denied.    

9.	Entitlement to an effective date earlier than April 3, 
2006, for the increase in evaluation to 50 percent for the 
service-connected neurosis, anxiety type, and PTSD, is 
denied.     






REMAND

The Board finds remand appropriate here for three issues - 
the Veteran's service connection claim for GERD, his service 
connection claim for a muscle disorder, and his claim for a 
TDIU.  

	I.  

With regard to the claim for service connection for GERD - 
the Veteran's service treatment records repeatedly refer to 
indigestion, spasm, and heartburn.  Although the record 
contains a medical opinion addressing whether the Veteran's 
GERD is related to his service-connected psychiatric 
disorder, there is no medical opinion addressing whether this 
GERD relates to the digestive disorders he experienced during 
service.   

	II.  

With regard to the claim for service connection for a muscle 
disorder - the Veteran claims that the gunshot wound to his 
shoulder- and upper-back region injured his muscle as well as 
his skin.  

The Board finds additional medical inquiry necessary here 
into the issue of whether the Veteran received a direct 
gunshot wound to a muscle in his back.  

The medical evidence of record is not clear on this issue.  
On the one hand, the service treatment records are negative 
for a muscle injury or disorder related to the Veteran's 
wound to his back and shoulders.  These records indicate a 
superficial wound (involving only skin) to the Veteran's 
upper back/shoulder region.  Indeed, the June 1970 separation 
reports of medical examination and history are negative for a 
muscle disorder.  The June 1970 separation report of medical 
examination even indicates, "received flesh wounds 6 April 
70 run across upper back without nerves or muscles damaged.  
No sequelae."  

On the other hand, a September 1970 VA examination report 
found a "small depression" on the Veteran's scar 
"indicating probably some damage to the infraspinatus 
muscle" while a May 1970 VA examination noted muscle stress 
due to the injury.  The Board further notes a May 1983 rating 
decision in which the RO recognized possible muscle 
involvement with the Veteran's injury.  

Based on the conflicting evidence, the Board cannot now find 
that the Veteran did not directly incur a muscle injury when 
he was shot during service.   

	III.

The Veteran claims that his service-connected disorders, to 
include his psychiatric disorder, which is rated as 50 
percent disabling, cause him to be unemployable.  There is no 
medical opinion of record addressing his claim for a TDIU, 
however.  Moreover, the Board finds this issue inextricably 
intertwined with the other two issues remanded here.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
etiology, nature, and severity of any 
GERD or muscle disorders of the back.  
The claims file must be made available 
to and reviewed by the examiners in 
conjunction with the examinations, and 
the examination reports should reflect 
that such reviews were made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

2.  The examiner addressing the 
Veteran's GERD should provide an 
opinion as to whether it is at 
least as likely as not 
(probability of 50 percent or 
greater) that any current GERD 
relates to the Veteran's service.  
Any conclusion reached should be 
supported by a rationale.  

3.  The examiner addressing the 
Veteran's claim for a muscle 
disorder should, if such a 
disorder is found, provide an 
opinion as to whether it is at 
least as likely as not 
(probability of 50 percent or 
greater) that a muscle disorder 
in the back relates to service.  
The examiner should specifically 
address whether the projectile 
which struck the Veteran's back 
during service directly injured a 
muscle in his back.  Again, any 
conclusion reached should be 
supported by a rationale.  

4.  The RO should then seek a medical 
opinion addressing whether the evidence 
of record indicates that the Veteran's 
service-connected disorders cause him 
to be unemployable under VA guidelines.  
The RO should then determine whether a 
TDIU is warranted here.  In doing so, 
the RO should consider whether 
schedular requirements are met here 
under 38 C.F.R. § 4.16(a), or, if 
schedular requirements are not met, 
whether the case should be referred for 
extraschedular consideration pursuant 
to 38 C.F.R. § 4.16(b).      

5.  The RO should then readjudicate the 
issues on appeal, to include the TDIU 
claim.  If a determination remains 
unfavorable to the Veteran, the RO 
should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue(s).  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


